      Case 5:19-cv-00171-SVK Document 1 Filed 01/10/19 Page 1 of 10




 1     CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
 2     Dennis Price, Esq., SBN 279082
       Amanda Seabock, Esq., SBN 289900
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
10
11
       Scott Johnson,                            Case No.
12
                 Plaintiff,
13                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
14                                               Of: American’s With Disabilities
       AMAJ, LLC, a California Limited           Act; Unruh Civil Rights Act
15     Liability Company;
       Horizon Concept, Inc., a California
16     Corporation; and Does 1-10,

17               Defendants.

18
19         Plaintiff Scott Johnson complains of AMAJ, LLC, a California Limited

20   Liability Company; Horizon Concept, Inc., a California Corporation; and Does

21   1-10 (“Defendants”), and alleges as follows:

22
23
           PARTIES:
24
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
25
     level C-5 quadriplegic. He cannot walk and also has significant manual
26
     dexterity impairments. He uses a wheelchair for mobility and has a specially
27
     equipped van.
28
       2. Defendant AMAJ, LLC owned the real property located at or about

                                            1

     Complaint
      Case 5:19-cv-00171-SVK Document 1 Filed 01/10/19 Page 2 of 10




 1   1378 Oakland Rd., San Jose, California, in October 2018.
 2     3. Defendant AMAJ, LLC owned the real property located at or about
 3   1378 Oakland Rd., , San Jose, California, in December 2018.
 4     4. Defendant AMAJ, LLC owns the real property located at or about 1378
 5   Oakland Rd., San Jose, California, currently.
 6     5. Defendant Horizon Concept, Inc. owned Alura Inn located at or about
 7   1378 Oakland Rd., San Jose, California, in October 2018.
 8     6. Defendant Horizon Concept, Inc. owned Alura Inn located at or about
 9   1378 Oakland Rd., San Jose, California, in December 2018.
10     7. Defendant Horizon Concept, Inc. owns Alura Inn (“Motel”) located at
11   or about 1378 Oakland Rd., San Jose, California, currently.
12     8. Plaintiff does not know the true names of Defendants, their business
13   capacities, their ownership connection to the property and business, or their
14   relative responsibilities in causing the access violations herein complained of,
15   and alleges a joint venture and common enterprise by all such Defendants.
16   Plaintiff is informed and believes that each of the Defendants herein,
17   including Does 1 through 10, inclusive, is responsible in some capacity for the
18   events herein alleged, or is a necessary party for obtaining appropriate relief.
19   Plaintiff will seek leave to amend when the true names, capacities,
20   connections, and responsibilities of the Defendants and Does 1 through 10,
21   inclusive, are ascertained.
22
23     JURISDICTION & VENUE:
24     9. The Court has subject matter jurisdiction over the action pursuant to 28
25   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
26   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
27     10. Pursuant to supplemental jurisdiction, an attendant and related cause
28   of action, arising from the same nucleus of operative facts and arising out of


                                            2

     Complaint
       Case 5:19-cv-00171-SVK Document 1 Filed 01/10/19 Page 3 of 10




 1   the same transactions, is also brought under California’s Unruh Civil Rights
 2   Act, which act expressly incorporates the Americans with Disabilities Act.
 3     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 4   founded on the fact that the real property which is the subject of this action is
 5   located in this district and that Plaintiff's cause of action arose in this district.
 6
 7     FACTUAL ALLEGATIONS:
 8     12. Plaintiff went to the Motel in October 2018 and December 2018 with
 9   the intention to avail himself of its goods or services, motivated in part to
10   determine if the defendants comply with the disability access laws.
11     13. The Motel is a facility open to the public, a place of public
12   accommodation, and a business establishment.
13     14. Guest rooms are one of the facilities, privileges, and advantages offered
14   by Defendants to patrons of the Motel.
15     15. Defendants did not offer persons with disabilities with a range of
16   options equivalent to other customers during plaintiff’s visits. The required
17   accessible rooms were not dispersed among the various classes of sleeping
18   accommodations available to patrons, including with respect to the number of
19   beds provided.
20     16. Plaintiff needed two beds—one for himself and one for his aide, who
21   assists him.
22     17. Additionally, the Motel’s website did not allow customers to book
23   accessible guest rooms online.
24     18. Currently, Defendants do not offer persons with disabilities with a range
25   of options equivalent to other customers. The required accessible rooms are
26   not dispersed among the various classes of sleeping accommodations
27   available to patrons, including with respect to the number of beds provided.
28     19. Currently, the Motel’s website does not allow customers to book


                                               3

     Complaint
       Case 5:19-cv-00171-SVK Document 1 Filed 01/10/19 Page 4 of 10




 1   accessible guest rooms online.
 2     20. Parking spaces are another one of the facilities, privileges, and
 3   advantages offered by Defendants to patrons of the Motel.
 4     21. Unfortunately, even though there were parking spaces marked and
 5   reserved for persons with disabilities in the parking lot serving the Motel
 6   during Plaintiff’s visits, the parking spaces were not van accessible.
 7     22. The parking stalls measured about 96 inches in width while the access
 8   aisles measured about 60 inches in width. These are not van accessible.
 9     23. On information and belief, Plaintiff alleges that the defendants once
10   had van parking space marked and reserved for persons with disabilities at the
11   Motel. Unfortunately, the van parking space was allowed to fade or get paved
12   over.
13     24. In addition to not having a van-accessible parking space for persons with
14   disabilities, the parking stalls and access aisle were not level with each other
15   because there were built up curb ramps running into the access aisles.
16     25. These curb ramps caused slopes greater than 2.1%.
17     26. Currently, there is no van-accessible parking space.
18     27. Currently, the parking stalls and access aisles are not level with each
19   other.
20     28. Transaction counters are also one of the facilities, privileges, and
21   advantages offered by Defendants to patrons of the Motel.
22     29. Unfortunately, the transaction counter at the Motel was more than 36
23   inches in height. In fact, the transaction counter was about 50 inches in height.
24     30. There was no lowered, 36 inch portion of the transaction counter at the
25   Motel for use by persons in wheelchairs to conduct transactions. In fact, the
26   transaction counter was about 50 inches high.
27     31. Currently, the transaction counter at the Motel is more than 36 inches
28   in height.


                                             4

     Complaint
       Case 5:19-cv-00171-SVK Document 1 Filed 01/10/19 Page 5 of 10




 1     32. Currently, there is no lowered, 36 inch portion of the transaction
 2   counter at the Motel for use by persons in wheelchairs.
 3     33. Defendants have failed to maintain in operable working condition those
 4   features of facilities and equipment that are required to be readily accessible to
 5   and usable by persons with disabilities at the Subject Property.
 6     34. Plaintiff personally encountered these barriers.
 7     35. This inaccessible facility denied the plaintiff full and equal access and
 8   caused him difficulty.
 9     36. The defendants have failed to maintain in working and useable
10   conditions those features required to provide ready access to persons with
11   disabilities.
12     37. The barriers identified above are easily removed without much
13   difficulty or expense. They are the types of barriers identified by the
14   Department of Justice as presumably readily achievable to remove and, in fact,
15   these barriers are readily achievable to remove. Moreover, there are numerous
16   alternative accommodations that could be made to provide a greater level of
17   access if complete removal were not achievable.
18     38. For example, there are numerous paint/stripe companies that will come
19   and stripe a level, van-accessible parking stall and access aisle and install
20   proper signage on rapid notice, with very modest expense, sometimes as low
21   as $300 in full compliance with federal and state access standards.
22     39. A common barrier removal project is modifying transaction counters to
23   make a portion of the counter accessible. This is a simple construction task,
24   well within the capabilities of any general contractor. The task can be
25   completed easily and for a modest price.
26     40. Plaintiff will return to the Motel to avail himself of its goods or services
27   and to determine compliance with the disability access laws. He is currently
28   deterred from doing so because of his knowledge of the existing barriers. If the


                                             5

     Complaint
       Case 5:19-cv-00171-SVK Document 1 Filed 01/10/19 Page 6 of 10




 1   barriers are not removed, the plaintiff will face unlawful and discriminatory
 2   barriers again.
 3     41. Given the obvious and blatant nature of the barriers and violations
 4   alleged herein, the plaintiff alleges, on information and belief, that there are
 5   other violations and barriers on the site that relate to his disability. Plaintiff will
 6   amend the complaint, to provide proper notice regarding the scope of this
 7   lawsuit, once he conducts a site inspection. However, please be on notice that
 8   the plaintiff seeks to have all barriers related to his disability remedied. See
 9   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
10   encounters one barrier at a site, he can sue to have all barriers that relate to his
11   disability removed regardless of whether he personally encountered them).
12
13   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
14   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
15   Defendants.) (42 U.S.C. section 12101, et seq.)
16     42. Plaintiff re-pleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint.
19     43. Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods and services of any
21   place of public accommodation is offered on a full and equal basis by anyone
22   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
23   § 12182(a). Discrimination is defined, inter alia, as follows:
24             a. A failure to make reasonable modifications in policies, practices,
25                or procedures, when such modifications are necessary to afford
26                goods,     services,     facilities,   privileges,    advantages,      or
27                accommodations to individuals with disabilities, unless the
28                accommodation would work a fundamental alteration of those


                                               6

     Complaint
       Case 5:19-cv-00171-SVK Document 1 Filed 01/10/19 Page 7 of 10




 1                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2            b. A failure to remove architectural barriers where such removal is
 3                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 5                Appendix “D.”
 6            c. A failure to make alterations in such a manner that, to the
 7                maximum extent feasible, the altered portions of the facility are
 8                readily accessible to and usable by individuals with disabilities,
 9                including individuals who use wheelchairs or to ensure that, to the
10                maximum extent feasible, the path of travel to the altered area and
11                the bathrooms, telephones, and drinking fountains serving the
12                altered area, are readily accessible to and usable by individuals
13                with disabilities. 42 U.S.C. § 12183(a)(2).
14     44. Under the ADA, a hotel must provide persons with disabilities a range of
15   options equivalent to those available to other persons served by the facility.
16   Sleeping rooms and suites required to be accessible must be dispersed among
17   the various classes of sleeping accommodations available to patrons of the
18   hotel and this takes into account the number of beds provided.
19     45. Here, the failure to provide a range of options equivalent to those
20   available to other persons served by the facility is discriminatory and a
21   violation.
22     46. Under the ADA, public accommodations that own or operate a place of
23   lodging have an obligation to “ensure that individuals with disabilities can
24   make reservations for accessible guest rooms during the same hours and in the
25   same manner as individuals who do not need accessible rooms.” 28 C.F.R. §
26   36.302(e)(1)(i).
27     47. Here, the Motel’s failure to provide disabled individuals the ability to
28   book accessible guestrooms online through their website, like non-disabled


                                             7

     Complaint
       Case 5:19-cv-00171-SVK Document 1 Filed 01/10/19 Page 8 of 10




 1   individuals, is a violation ADA.
 2     48. Any business that provides parking spaces must provide accessible
 3   parking spaces. 2010 Standards § 208. Under the 2010 Standards, one in
 4   every six accessible parking spaces must be van accessible. 2010 Standards §
 5   208.2.4.
 6     49. Here, the lack of a van parking space is a violation of the law.
 7     50. Under the 2010 Standards, access aisles shall be at the same level as the
 8   parking spaces they serve. Changes in level are not permitted. 2010 Standards
 9   502.4. “Access aisle are required to be nearly level in all directions to provide
10   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
11   502.4 Advisory. Specifically, built up curb ramps are not permitted to project
12   into access aisles and parking spaces. Id. No more than a 1:48 slope is
13   permitted. 2010 Standards § 502.4.
14     51. Here, the failure to provide level parking is a violation of the law.
15     52. Under the 2010 Standards, where the approach to the sales or service
16   counter is a parallel approach, such as in this case, there must be a portion of
17   the sales counter that is no higher than 36 inches above the floor and 36 inches
18   in width and must extend the same depth as the rest of the sales or service
19   counter top. 2010 Standards § 904.4 & 904.4.1.
20     53. Here, no such accessible counter has been provided in violation of the
21   ADA.
22     54. The Safe Harbor provisions of the 2010 Standards are not applicable
23   here because the conditions challenged in this lawsuit do not comply with the
24   1991 Standards.
25     55. A public accommodation must maintain in operable working condition
26   those features of its facilities and equipment that are required to be readily
27   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28     56. Here, the failure to ensure that the accessible facilities were available


                                             8

     Complaint
       Case 5:19-cv-00171-SVK Document 1 Filed 01/10/19 Page 9 of 10




 1   and ready to be used by the plaintiff is a violation of the law.
 2
 3   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 4   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 5   Code § 51-53.)
 6      57. Plaintiff repleads and incorporates by reference, as if fully set forth
 7   again herein, the allegations contained in all prior paragraphs of this
 8   complaint.  The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 9   that persons with disabilities are entitled to full and equal accommodations,
10   advantages, facilities, privileges, or services in all business establishment of
11   every kind whatsoever within the jurisdiction of the State of California.  Cal.
12   Civ. Code §51(b).
13      58. The Unruh Act provides that a violation of the ADA is a violation of the
14   Unruh Act.  Cal. Civ. Code, § 51(f).
15      59. Defendants’ acts and omissions, as herein alleged, have violated the
16   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
17   rights to full and equal use of the accommodations, advantages, facilities,
18   privileges, or services offered.
19      60. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
20   discomfort or embarrassment for the plaintiff, the defendants are also each
21   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
22   (c).)
23      61. Although the plaintiff was markedly frustrated by facing discriminatory
24   barriers, even manifesting itself with minor and fleeting physical symptoms,
25   the plaintiff does not value this very modest physical personal injury greater
26   than the amount of the statutory damages.
27
28


                                              9

     Complaint
      Case 5:19-cv-00171-SVK Document 1 Filed 01/10/19 Page 10 of 10




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: January 7, 2019           CENTER FOR DISABILITY ACCESS
14
15
                                      By:
16
                                      ____________________________________
17
                                             Chris Carson, Esq.
18                                           Attorney for plaintiff
19
20
21
22
23
24
25
26
27
28


                                           10

     Complaint
